In an action to recover damages for personal injuries suffered by the plaintiff by reason of his hand being crushed between the open door of a parked taxicab which he was operating, and a truck of the defendants which was proceeding in a line parallel to the taxicab, he has recovered judgment from which the defendants appeal. Judgment reversed on the facts and a new trial granted, with costs to abide the event. In our opinion the verdict is contrary to the weight of the evidence. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.